Name: Council Directive 84/532/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for construction plant and equipment
 Type: Directive
 Subject Matter: building and public works;  European Union law;  technology and technical regulations
 Date Published: 1984-11-19

 Avis juridique important|31984L0532Council Directive 84/532/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for construction plant and equipment Official Journal L 300 , 19/11/1984 P. 0111 - 0122 Finnish special edition: Chapter 13 Volume 14 P. 0097 Spanish special edition: Chapter 13 Volume 18 P. 0121 Swedish special edition: Chapter 13 Volume 14 P. 0097 Portuguese special edition Chapter 13 Volume 18 P. 0121 +++++( 1 ) OJ NO C 82 , 14 . 4 . 1975 , P . 91 . ( 2 ) OJ NO C 76 , 7 . 4 . 1975 , P . 37 . ( 3 ) OJ NO C 263 , 17 . 11 . 1975 , P . 42 . ( 4 ) OJ NO L 42 , 23 . 2 . 1970 , P . 1 . ( 5 ) OJ NO L 375 , 31 . 12 . 1980 , P . 34 . ( 6 ) THIS DIRECTIVE WAS NOTIFIED TO THE MEMBER STATES ON 26 SEPTEMBER 1984 . COUNCIL DIRECTIVE OF 17 SEPTEMBER 1984 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO COMMON PROVISIONS FOR CONSTRUCTION PLANT AND EQUIPMENT ( 84/532/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ) , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) , WHEREAS , IN EACH MEMBER STATE , CONSTRUCTION PLANT AND EQUIPMENT MUST HAVE CERTAIN TECHNICAL CHARACTERISTICS WHICH ARE LAID DOWN IN MANDATORY REQUIREMENTS ; WHEREAS THESE REQUIREMENTS DIFFER FROM ONE MEMBER STATE TO ANOTHER ; WHEREAS THESE DIFFERENCES HINDER TRADE WITHIN THE EUROPEAN COMMUNITY ; WHEREAS SUCH OBSTACLES TO THE ESTABLISHMENT AND FUNCTIONING OF THE COMMON MARKET CAN BE REDUCED AND ELIMINATED IF THE SAME REQUIREMENTS ARE ADOPTED BY ALL THE MEMBER STATES EITHER IN ADDITION TO OR IN PLACE OF THEIR PRESENT LAWS ; WHEREAS THE REQUIREMENTS OF THIS DIRECTIVE ARE APPLICABLE TO CONSTRUCTION PLANT AND EQUIPMENT , AND ARE AIMED PRIMARILY AT ENSURING THE PROTECTION OF THE ENVIRONMENT FROM AIRBORNE NOISE AND SAFETY AT WORK EXCEPT WHERE THIS IS DIRECTLY ASSOCIATED WITH LIFTING EQUIPMENT ; WHEREAS , THEREFORE , LIFTING APPLIANCES ON WORKSITES WILL , IF NECESSARY , FORM THE SUBJECT OF SPECIAL REQUIREMENTS ; WHEREAS , VERIFICATION THAT TECHNICAL REQUIREMENTS HAVE BEEN OBSERVED IS NECESSARY IN ORDER THAT USERS AND OTHERS MAY BE PROPERLY PROTECTED ; WHEREAS THE EXISTING INSPECTION PROCEDURES DIFFER FROM ONE MEMBER STATE TO ANOTHER AND , IN ORDER TO ACHIEVE FREE MOVEMENT OF CONSTRUCTION PLANT AND EQUIPMENT WITHIN THE COMMON MARKET AND AVOID MULTIPLE INSPECTIONS , WHICH CONSTITUE OBSTACLES TO THE FREE MOVEMENT OF SUCH PLANT AND EQUIPMENT , PROVISION SHOULD BE MADE FOR MUTUAL RECOGNITION OF INSPECTIONS BETWEEN THE MEMBER STATES ; WHEREAS , IN ORDER TO ASSIST THIS MUTUAL RECOGNITION OF INSPECTIONS , SUITABLE ADMINISTRATIVE PROCEDURES TO BE FOLLOWED PRIOR TO THE MARKETING OF APPLIANCES SHOULD BE INTRODUCED , VIZ . EEC TYPE-APPROVAL , EEC TYPE-EXAMINATION , EEC VERIFICATION AND EEC SELF-CERTIFICATION ; WHEREAS THERE SHOULD BE HARMONIZATION OF THE CRITERIA TO BE APPLIED WHEN APPOINTING THE APPROVED BODIES FOR CARRYING OUT EEC TYPE-EXAMINATIONS ; WHEREAS THE NATIONAL REGULATIONS RELATING TO CONSTRUCTION PLANT AND EQUIPMENT COVER NUMEROUS CATEGORIES OF PLANT AND EQUIPMENT WITH WIDELY VARYING USES ; WHEREAS IT IS THEREFORE DESIRABLE TO LAY DOWN IN THIS DIRECTIVE GENERAL PROVISIONS ON THE PROCEDURES FOR EEC TYPE-APPROVAL , EEC TYPE-EXAMINATION , EEC VERIFICATION AND EEC SELF-CERTIFICATION ; WHEREAS SEPARATE DIRECTIVES FOR EACH CATEGORY OF CONSTRUCTION PLANT AND EQUIPMENT LAY DOWN THE REQUIREMENTS RELATING TO THE TECHNICAL CONSTRUCTION , THE METHODS FOR INSPECTING SUCH PLANT AND EQUIPMENT AND , WHERE APPROPRIATE , THE CONDITIONS UNDER WHICH COMMUNITY TECHNICAL REQUIREMENTS ARE TO BE SUBSTITUTED FOR THE NATIONAL PROVISIONS WHICH ALREADY EXIST ; WHEREAS THIS DIRECTIVE DOES NOT DIFFERENT THE PROVISIONS OF COUNCIL DIRECTIVE 70/156/EEC OF 6 FEBRUARY 1970 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES RELATING TO THE TYPE-APPROVAL OF MOTOR VEHICLES AND THEIR TRAILERS ( 4 ) , AS LAST AMENDED BY DIRECTIVE 80/1267/EEC ( 5 ) ; WHEREAS IT IS CONCEIVABLE THAT CONSTRUCTION PLANT OR EQUIPMENT PLACED ON THE MARKET MAY MEET THE REQUIREMENTS OF THE RELEVANT SEPARATE DIRECTIVES BUT NEVERTHELESS REPRESENT A HAZARD TO HEALTH OR SAFETY ; WHEREAS IT IS THEREFORE NECESSARY TO LAY DOWN A PROCEDURE TO REDUCE THAT RISK ; WHEREAS , IN ORDER TO TAKE ACCOUNT OF TECHNICAL PROGRESS , A PROMPT ADAPTATION OF THE TECHNICAL REQUIREMENTS SPECIFIED IN THE DIRECTIVES ON CONSTRUCTION PLANT AND EQUIPMENT IS NECESSARY ; WHEREAS , IN ORDER TO FACILITATE APPLICATION OF THE MEASURES NECESSARY FOR THIS PURPOSE , THERE SHOULD BE A PROCEDURE FOR SETTING UP CLOSE COOPERATION BETWEEN THE MEMBER STATES AND THE COMMISSION WITHIN A COMMITTEE FOR THE ADAPTATION TO TECHNICAL PROGRESS OF THE DIRECTIVES ON THE ELIMINATION OF TECHNICAL BARRIERS TO INTRA-COMMUNITY TRADE IN CONSTRUCTION PLANT AND EQUIPMENT , HAS ADOPTED THIS DIRECTIVE : CHAPTER I DEFINITIONS ARTICLE 1 1 . FOR THE PURPOSES OF THIS DIRECTIVE , " CONSTRUCTION PLANT AND EQUIPMENT " MEANS ALL MACHINERY , APPLIANCES , PLANT AND INSTALLATIONS OR COMPONENTS THEREOF WHICH ARE USED , ACCORDING TO THEIR TYPE , TO PERFORM WORK ON CIVIL ENGINEERING AND BUILDING SITES BUT WHICH ARE NOT PRIMARILY INTENDED FOR THE TRANSPORT OF GOODS OR PERSONS . 2 . THIS DIRECTIVE SHALL APPLY ONLY TO CIVIL ENGINEERING AND BUILDING EQUIPMENT AS DEFINED IN PARAGRAPH 1 , FOR WHICH DETAILED RULES ARE LAID DOWN IN THE SEPARATE DIRECTIVES MENTIONED IN ARTICLE 3 . 3 . AGRICULTURAL AND FORESTRY TRACTORS AND LIFTING APPLIANCES ARE EXCLUDED FROM THE SCOPE OF THIS DIRECTIVE . ARTICLE 2 FOR THE PURPOSES OF THIS DIRECTIVE : " EEC TYPE-APPROVAL " MEANS THE PROCEDURE WHEREBY A MEMBER STATE ESTABLISHES , FOLLOWING TESTS , AND CERTIFIES THAT A TYPE OF EQUIPMENT REFERRED TO IN ARTICLE 1 CONFORMS TO THE REQUIREMENTS HARMONIZED UNDER THE RELEVANT SEPARATE DIRECTIVES ; " EEC TYPE-EXAMINATION " MEANS THE PROCEDURE WHEREBY A BODY APPROVED FOR THAT PURPOSE BY A MEMBER STATE ESTABLISHES , FOLLOWING TESTS , AND CERTIFIES THAT A TYPE OF EQUIPMENT CONFORMS TO THE HARMONIZED REQUIREMENTS UNDER THIS DIRECTIVES ; " EEC VERIFICATION " MEANS THE PROCEDURE WHEREBY A MEMBER STATE CAN AFFIRM , FOLLOWING TESTS , THAT EACH ITEM OF EQUIPMENT CONFORMS TO THE HARMONIZED REQUIREMENTS UNDER THIS DIRECTIVE AND UNDER THE RELEVANT SEPARATE DIRECTIVES ; " EEC SELF-CERTIFICATION " MEANS THE PROCEDURE WHEREBY THE MANUFACTURER , OR THE AUTHORIZED REPRESENTATIVE ESTABLISHED IN THE COMMUNITY , CERTIFIES , ON HIS OWN RESPONSIBILITY , THAT AN ITEM OF EQUIPMENT CONFORMS TO THE HARMONIZED REQUIREMENTS UNDER THIS DIRECTIVE AND THE RELEVANT SEPARATE DIRECTIVES . ARTICLE 3 1 . FOR ALL EQUIPMENT , GENERAL DIRECTIVES SHALL DEFINE THE HARMONIZED REQUIREMENTS , IN PARTICULAR THOSE CONCERNING SAFETY AT WORK AND THE METHOD OF MEASURING THE SOUND EMISSION LEVEL OF EQUIPMENT . 2 . SEPARATE DIRECTIVES SHALL SPECIFY THE TECHNICAL REQUIREMENTS FOR THE CONSTRUCTION AND FUNCTIONING OF THE CATEGORIES OF EQUIPMENT TO WHICH THEY REFER AND SHALL FURTHER STATE WHICH OF THE PROCEDURES REFERRED TO IN ARTICLE 2 IS APPLICABLE . CHAPTER II EEC TYPE-APPROVAL ARTICLE 4 1 . WHERE IT IS PROVIDED FOR IN A SEPARATE DIRECTIVE , EEC TYPE-APPROVAL SHALL BE A PREREQUISITE FOR THE MARKETING , PLANING INTO SERVICE AND USE OF AN ITEM OF EQUIPMENT . 2 . MEMBER STATES SHALL , AT THE REQUEST OF THE MANUFACTURER , OR OF HIS AUTHORIZED REPRESENTATIVE ESTABLISHED IN THE COMMUNITY , GRANT EEC TYPE-APPROVAL FOR ANY TYPE OF EQUIPMENT WHICH CONFORMS TO THE REQUIREMENTS OF THIS DIRECTIVE AND OF THE RELEVANT SEPARATE DIRECTIVE . 3 . AN APPLICATION FOR EEC TYPE-APPROVAL FOR A GIVEN TYPE OF EQUIPMENT MAY BE SUBMITTED IN ONLY ONE MEMBER STATE . 4 . MEMBER STATES SHALL GRANT , REFUSE , SUSPEND OR WITHDRAW EEC TYPE-APPROVAL IN ACCORDANCE WITH THE PROVISIONS OF THIS CHAPTER AND OF ANNEX I . 5 . FOR THE TESTS WHICH FORM PART OF AN EEC TYPE-APPROVAL , A MEMBER STATE MAY OBTAIN THE ASSISTANCE OF ONE OR MORE LABORATORIES . ARTICLE 5 1 . IF THE RESULTS OF THE TESTS PROVIDED FOR IN ANNEX I , SECTION 2 , ARE SATISFACTORY , THE MEMBER STATE WHICH CARRIED OUT THE TESTS SHALL MAKE OUT AN EEC TYPE-APPROVAL CERTIFICATE , WHICH SHALL BE FORWARDED TO THE APPLICANT . THE EEC TYPE-APPROVAL CERTIFICATE MAY BE SUBJECT TO CONDITIONS LAID DOWN IN THE SEPARATE DIRECTIVES . 2 . A MODEL EEC TYPE-APPROVAL CERTIFICATE IS SHOWN IN ANNEX III . 3 . THE EEC TYPE-APPROVAL CERTIFICATE SHALL BE SUBJECT TO ANY CONDITIONS AND TO ANY LIMITATION ON THE PERIOD OF VALIDITY WHICH MAY BE LAID DOWN IN THE SEPARATE DIRECTIVES . ARTICLE 6 1 . THE MEMBER STATE WHICH HAS GRANTED EEC TYPE-APPROVAL SHALL TAKE THE NECESSARY MEASURES , IF NEED BE IN COOPERATION WITH OTHER MEMBER STATES , TO ENSURE THE CONFORMITY OF THE MANUFACTURED EQUIPMENT WITH THE APPROVED TYPE . 2 . DETAILS OF THE MEASURES PROVIDED FOR IN THE PREVIOUS PARAGRAPH SHALL BE LAID DOWN IN SEPARATE DIRECTIVES . THESE MEASURES MAY INCLUDE SUPERVISION BY MEANS OF SPOT CHECKS . ARTICLE 7 1 . IF A MEMBER STATE WHICH HAS GRANTED EEC TYPE-APPROVAL FINDS THAT SOME SAMPLES OF AN ITEM OF EQUIPMENT FOR WHICH SUCH TYPE-APPROVAL HAS BEEN GRANTED FAIL TO CONFORM TO THE TYPE , IT SHALL SUSPEND OR WITHDRAW THE APPROVAL . 2 . THE EEC TYPE-APPROVAL MAY , HOWEVER , BE MAINTAINED WHERE THE DIFFERENCES RECORDED ARE MINIMAL OR HAVE NO FUNDAMENTAL EFFECT ON THE DESIGN OF THE EQUIPMENT AND IN NO WAY REPRESENT A HAZARD TO PERSONAL SAFETY OR THE ENVIRONMENT ; IN SUCH CASES , THE MEMBER STATE SHALL REQUEST THE MANUFACTURER TO MAKE THE APPROPRIATE MANUFACTURING CHANGES AS SOON AS POSSIBLE . THE MEMBER STATES SHALL WITHDRAW TYPE-APPROVAL IF THE MANUFACTURER FAILS TO COMPLY WITH THIS REQUEST . 3 . THE MEMBER STATE WHICH GRANTED EEC TYPE-APPROVAL SHALL ALSO WITHDRAW IT IF IT FINDS THAT THE APPROVAL SHOULD NOT HAVE BEEN GRANTED . 4 . FURTHERMORE , IF THE SAID MEMBER STATE IS INFORMED BY ANOTHER MEMBER STATE OF THE EXISTENCE OF ONE OF THE CASES REFERRED TO IN PARAGRAPHS 1 , 2 AND 3 , IT SHALL , AFTER CONSULTING THAT STATE , ACT IN ACCORDANCE WITH THE PROVISIONS OF THOSE PARAGRAPHS . 5 . WHERE THE ADVISABILITY OR NECESSITY OF WITHDRAWING APPROVAL IS THE SUBJECT OF DISPUTE BETWEEN THE COMPETENT AUTHORITIES OF THE MEMBER STATE WHICH HAS GRANTED EEC TYPE-APPROVAL AND THOSE OF ANOTHER MEMBER STATE , THE COMMISSION SHALL BE KEPT INFORMED . IT SHALL , WHERE NECESSARY , HOLD APPROPRIATE CONSULTATIONS IN ORDER TO ARRIVE AT A SOLUTION . 6 . ONLY THE MEMBER STATE WHICH GRANTED EEC TYPE-APPROVAL MAY DECIDE TO WITHDRAW IT ; IT SHALL FORTHWITH NOTIFY THE OTHER MEMBER STATES AND THE COMMISSION OF ANY SUCH DECISION . CHAPTER III EEC TYPE-EXAMINATION ARTICLE 8 1 . WHERE IT IS STIPULATED IN A SEPARATE DIRECTIVE , EEC TYPE-EXAMINATION SHALL BE A PREREQUISITE FOR THE MARKETING , PLACING INTO SERVICE AND USE OF AN ITEM OF EQUIPMENT . 2 . EEC TYPE-EXAMINATIONS SHALL BE CARRIED OUT BY BODIES APPROVED FOR THIS PURPOSE BY THE MEMBER STATES . ARTICLE 9 1 . APPROVED BODIES APPOINTED BY MEMBER STATES TO CARRY OUT EEC TYPE-EXAMINATION IN ACCORDANCE WITH ARTICLE 10 SHALL COMPLY WITH THE MINIMUM CRITERIA LAID DOWN IN ANNEX II . THE FACT THAT A BODY COMPLIES WITH THE MINIMUM CRITERIA DOES NOT MEAN THAT A MEMBER STATE IS OBLIGED TO APPROVE THAT BODY . 2 . WHERE A MEMBER STATE HAS APPROVED A BODY OR BODIES TO CARRY OUT EEC TYPE-EXAMINATIONS , IT SHALL NOTIFY THE OTHER MEMBER STATES AND THE COMMISSION OF THE BODY OR BODIES CONCERNED . IT SHALL ALSO NOTIFY THE OTHER MEMBER STATES AND THE COMMISSION OF ANY SUBSEQUENT AMENDMENTS TO THESE PARTICULARS . ARTICLE 10 1 . THE APPROVED BODIES REFERRED TO IN ARTICLE 9 SHALL , AT THE REQUEST OF THE MANUFACTURER , OR OF HIS AUTHORIZED REPRESENTATIVE ESTABLISHED IN THE COMMUNITY , GRANT AN EEC TYPE-EXAMINATION CERTIFICATE FOR ANY TYPE OF EQUIPMENT WHICH CONFORMS TO THE REQUIREMENTS OF THIS DIRECTIVE AND OF THE RELEVANT SEPARATE DIRECTIVE AND IN RESPECT OF WHICH THE MANUFACTURER HAS UNDERTAKEN TO COMPLY WITH THE CONDITIONS LAID DOWN IN THE SEPARATE DIRECTIVES . 2 . AN APPLICATION FOR EEC TYPE-EXAMINATION FOR A GIVEN TYPE OF EQUIPMENT MAY BE SUBMITTED TO ONLY ONE OF THE APPROVED BODIES . 3 . THE APPROVED BODIES SHALL GRANT , REFUSE , SUSPEND OR WITHDRAW EEC TYPE-EXAMINATION CERTIFICATES IN ACCORDANCE WITH THE PROVISIONS OF THIS CHAPTER AND OF ANNEX I . ARTICLE 11 1 . THE EEC TYPE-EXAMINATION CERTIFICATE SHALL CONFORM TO THE MODEL GIVEN IN ANNEX III . 2 . THE EEC TYPE-EXAMINATION CERTIFICATE SHALL BE SUBJECT TO ANY CONDITIONS AND TO ANY LIMITATION ON THE PERIOD OF VALIDITY WHICH MAY BE LAID DOWN IN THE SEPARATE DIRECTIVES . ARTICLE 12 1 . THE APPROVED BODY WHICH GRANTED THE EEC TYPE-EXAMINATION CERTIFICATE SHALL TAKE THE NECESSARY MEASURES TO ENSURE THE CONFORMITY OF THE MANUFACTURED EQUIPMENT WITH THE TYPE EXAMINED . 2 . DETAILS OF THE MEASURES PROVIDED FOR IN THE PREVIOUS PARAGRAPH SHALL BE LAID DOWN IN SEPARATE DIRECTIVES . THESE MEASURES MAY INCLUDE SUPERVISION BY MEANS OF SPOT CHECKS . ARTICLE 13 1 . IF AN APPROVED BODY FINDS THAT SAMPLES OF EQUIPMENT OF THE TYPE FOR WHICH IT HAS ISSUED AN EEC TYPE-EXAMINATION CERTIFICATE FAIL TO CONFORM TO THAT TYPE , IT SHALL REQUEST THE HOLDER OF THE CERTIFICATE TO RECTIFY PRODUCTION WITHIN A SPECIFIED PERIOD , IF NECESSARY SUSPENDING THE CERTIFICATE IN THE MEANTIME . WHERE NECESSARY , THE SEPARATE DIRECTIVE ON THE EQUIPMENT CONCERNED SHALL DETERMINE THE NUMBER OF SAMPLES DEEMED SUFFICIENT TO JUSTIFY ACTION ON THE PART OF THE APPROVED BODY . IF THE MANUFACTURER FAILS TO COMPLY WITH THIS REQUEST WITHIN THE SPECIFIED PERIOD , THE APPROVED BODY SHALL SUSPEND OR WITHDRAW THE CERTIFICATE . 2 . THE APPROVED BODY SHALL WITHDRAW THE EEC TYPE-EXAMINATION CERTIFICATE WHICH IT HAS ISSUED IF IT FINDS THAT IT SHOULD NOT HAVE BEEN GRANTED . 3 . IT SHALL SUSPEND OR WITHDRAW THE CERTIFICATE IF THE HOLDER FAILS TO FULFIL THE UNDERTAKINGS TO THE APPROVED BODY WHICH ARE REFERRED TO IN ARTICLE 10 . ARTICLE 14 1 . MEMBER STATES SHALL ENSURE THAT THE APPROVED BODIES CARRY OUT THE AFOREMENTIONED TASKS CORRECTLY . TO THIS END THEY SHALL , BY APPROPRIATE MEASURES , OBLIGE THE APPROVED BODIES TO ALLOW THE COMPETENT AUTHORITIES OF THE MEMBER STATE WHICH APPOINTED THEM TO MAKE CHECKS AT ANY TIME . 2 . MEMBER STATES SHALL TAKE THE NECESSARY STEPS TO ENSURE THAT THE APPLICANT OR THE PERSON TO WHOM THE EEC TYPE-EXAMINATION CERTIFICATE WAS ISSUED IS ABLE TO APPEAL AGAINST DECISIONS BY THE APPROVED BODY TO REFUSE , WITHDRAW OR SUSPEND THE EEC TYPE-EXAMINATION CERTIFICATE . 3 . IF A MEMBER STATE FINDS THAT A BODY WHICH IT HAS APPOINTED IS NOT CORRECTLY FULFILLING THE TASKS REFERRED TO IN ARTICLES 10 AND 13 , IT SHALL TAKE ALL APPROPRIATE STEPS WITH REGARD TO THAT BODY . 4 . THE MEMBER STATE SHALL IN ANY EVENT WITHDRAW APPROVAL FROM A BODY WHICH IT HAS APPOINTED IF IT FINDS THAT THAT BODY HAS CEASED TO SATISFY THE MINIMUM CRITERIA LAID DOWN IN ANNEX II OR THAT IT DOES NOT COMPLY WITH THE CONDITIONS SET BY THE MEMBER STATE . 5 . IF A MEMBER STATE DOES NOT WITHDRAW APPROVAL FROM A BODY WHICH NO LONGER SATISFIES THE MINIMUM CRITERIA , ANY OTHER MEMBER STATE MAY BRING THE SITUATION TO THE ATTENTION OF THE COMMISSION . THE COMMISSION SHALL TAKE THE APPROPRIATE STEPS TO FIND A SOLUTION . ARTICLE 15 1 . A MEMBER STATE WHICH WITHDRAWS APPROVAL FROM A BODY SHALL TAKE ALL NECESSARY STEPS TO ENSURE CONTINUITY IN THE FULFILMENT OF THE OBLIGATIONS AND DUTIES RESULTING FROM THE ISSUE OF EEC TYPE-EXAMINATION CERTIFICATES BY THAT BODY BEFORE THE WITHDRAWAL OF APPROVAL . 2 . THE MEMBER STATE SHALL ANNUL ALL CERTIFICATES ISSUED BY THAT BODY BEFORE WITHDRAWAL OF APPROVAL IF THEY WERE ISSUED IMPROPERLY . ARTICLE 16 1 . IF ONE OF THE CASES REFERRED TO IN ARTICLE 13 IS FOUND TO EXIST IN A MEMBER STATE , THE COMPETENT AUTHORITIES OF THAT MEMBER STATE SHALL BRING THIS FACT TO THE ATTENTION OF THE MEMBER STATE IN WHICH THE CERTIFICATE WAS ISSUED . 2 . THE COMPETENT AUTHORITIES OF THE LATTER MEMBER STATE SHALL OBLIGE THE APPROVED BODY CONCERNED TO TAKE THE STEPS PROVIDED FOR IN ARTICLE 13 . 3 . IN THE EVENT OF A DISPUTE BETWEEN THE MEMBER STATE IN WHICH AN EEC TYPE-EXAMINATION CERTIFICATE WAS ISSUED AND ANOTHER MEMBER STATE , THE COMMISSION SHALL BE INFORMED AND SHALL TAKE APPROPRIATE STEPS . CHAPTER IV EEC VERIFICATION AND EEC SELF-CERTIFICATION ARTICLE 17 1 . SEPARATE DIRECTIVES AS PROVIDED FOR IN ARTICLE 3 ( 2 ) WHICH STIPULATE EEC VERIFICATION OR EEC SELF-CERTIFICATION SHALL LAY DOWN THE PROCEDURE TO BE FOLLOWED . 2 . IN THE CASE OF SELF-CERTIFICATION , THE MEMBER STATES SHALL TAKE STEPS TO ENSURE THAT THE EQUIPMENT SATISFIES THE REQUIREMENTS OF THE SEPARATE DIRECTIVES . CHAPTER V COMMON PROVISIONS ARTICLE 18 1 . THE MANUFACTURER , OR HIS AUTHORIZED REPRESENTATIVE ESTABLISHED IN THE COMMUNITY , SHALL ISSUE AN EEC CERTIFICATE OF CONFORMITY , A MODEL OF WHICH IS GIVEN IN ANNEX IV , FOR EACH ITEM OF A GIVEN TYPE OF EQUIPMENT WHICH IS MANUFACTURED IN ACCORDANCE WITH THE HARMONIZED REQUIREMENTS AND WHICH CONFORMS TO THE TYPE APPROVED OR EXAMINED . 2 . IF SO REQUIRED BY A SEPARATE DIRECTIVE , THE MANUFACTURER SHALL AFFIX TO THE EQUIPMENT THE MARK TOGETHER WITH THE INFORMATION SPECIFIED IN THAT SEPARATE DIRECTIVE . 3 . COSTS ARISING FROM APPLICATION OF THE PROCEDURES LAID DOWN IN A SEPARATE DIRECTIVE SHALL BE BORNE BY THE APPLICANT . CHAPTER VI HARMONIZED TECHNICAL REQUIREMENTS ARTICLE 19 1 . NO MEMBER STATE MAY PROHIBIT , REFUSE OR RESTRICT THE MARKETING , PLACING INTO SERVICE AND USE , SUBJECT TO THE CONDITIONS LAID DOWN IN PARAGRAPH 4 AND IN THE SEPARATE DIRECTIVES , OF ANY EQUIPMENT ON GROUNDS RELATING TO ITS CONSTRUCTION OR FUNCTIONING WITHIN THE MEANING OF THE RELEVANT SEPARATE DIRECTIVES , OR THE CHECKING THEREOF , WHERE SUCH EQUIPMENT COMPLIES WITH THE REQUIREMENTS OF THIS DIRECTIVE AND THE RELEVANT SEPARATE DIRECTIVES . 2 . THE MEMBER STATES SHALL TAKE ALL APPROPRIATE STEPS TO ENSURE THAT THEIR COMPETENT ADMINISTRATIVE AUTHORITIES ACCEPT THE CERTIFICATE OF CONFORMITY REFERRED TO IN ARTICLE 18 AND , WHERE SEPARATE DIRECTIVES SO REQUIRE , A CONFORMITY MARK AFFIXED TO THE EQUIPMENT AS A PRESUMPTION OF CONFORMITY WITH THE PROVISIONS OF THE PREVIOUS PARAGRAPH . 3 . A MEMBER STATE MAY REQUIRE THAT THIS CERTIFICATE BE DRAWN UP IN ITS OWN NATIONAL LANGUAGE OR LANGUAGES WHEN EQUIPMENT IS OFFERED FOR SALE TO THE CONSUMER IN ITS TERRITORY . 4 . IF THEY ARE NOT SUBJECT TO OTHER COMMUNITY PROVISIONS , THE CONDITIONS OF USE SHALL REMAIN SUBJECT TO THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS OF THE COUNTRY OF DESTINATION ; WITH PARTICULAR REGARD TO NOISE , THE USE OF CONSTRUCTION PLANT AND EQUIPMENT MAY BE SUBJECT TO RESTRICTIONS WITHIN GEOGRAPHICALLY LIMITED ZONES . NATIONAL LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS GOVERNING CONDITIONS OF USE MAY NOT RESULT IN DISCRIMINATION OVER THE USE OF EQUIPMENT COVERED BY THIS DIRECTIVE WHICH IS MANUFACTURED IN OTHER STATES . ARTICLE 20 1 . IF A MEMBER STATE HAS GOOD GROUNDS FOR BELIEVING THAT AN ITEM OF EQUIPMENT REPRESENTS A HAZARD TO SAFETY OR HEALTH , ALTHOUGH SATISFYING THE REQUIREMENTS OF THIS DIRECTIVE AND THE RELEVANT SEPARATE DIRECTIVES , IT MAY TEMPORARILY PROHIBIT THE MARKETING AND USE OF THAT ITEM OF EQUIPMENT IN ITS TERRITORY OR MAKE THEM SUBJECT TO SPECIAL CONDITIONS . IT SHALL IMMEDIATELY INFORM THE OTHER MEMBER STATES AND THE COMMISSION THEREOF , GIVING THE REASONS FOR ITS DECISION . 2 . THE COMMISSION SHALL CONSULT THE MEMBER STATES CONCERNED WITHIN SIX WEEKS , THEN GIVE ITS OPINION WITHOUT DELAY AND TAKE THE APPROPRIATE STEPS . 3 . IF THE COMMISSION CONSIDERS THAT TECHNICAL MODIFICATIONS TO THE DIRECTIVE OR THE RELEVANT SEPARATE DIRECTIVES ARE NECESSARY , SUCH MODIFICATIONS SHALL BE ADOPTED , BY EITHER THE COMMISSION OR THE COUNCIL , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 24 ; IN THIS EVENT , THE MEMBER STATE WHICH HAS TAKEN THE SAFEGUARD MEASURES MAY RETAIN THEM UNTIL SUCH MODIFICATIONS COME INTO FORCE . ARTICLE 21 1 . THE DESIGN OF A TYPE OF EQUIPMENT AND THE METHODS USED IN ITS MANUFACTURE MAY , IN SPECIFIC INSTANCES , DEPART FROM SOME OF THE PROVISIONS OF THE SEPARATE DIRECTIVES , WITHOUT THE TYPE OF EQUIPMENT CEASING TO BE COVERED BY ARTICLE 19 , PROVIDED THAT THE ALTERATIONS MADE ARE SUCH AS TO ENSURE AT LEAST AN EQUIVALENT LEVEL OF PROTECTION AS FAR AS SAFETY OR HEALTH ARE CONCERNED . 2 . EACH OF THE SEPARATE DIRECTIVES SHALL SPECIFY CLEARLY THE PROVISIONS FROM WHICH SUCH DEROGATION IS POSSIBLE OR THE PROVISIONS FROM WHICH THERE CAN BE NO DEROGATION . 3 . WHENEVER A REQUEST FOR DEROGATION IS ACCEPTED , THE FOLLOWING PROCEDURE SHALL BE OBSERVED : ( A ) THE MEMBER STATE - EITHER DIRECTLY IN THE CASE OF THE EEC TYPE-APPROVAL PROCEDURE OR INDIRECTLY THROUGH THE APPROVED BODY WHICH IT HAS APPOINTED IN THE CASE OF THE EEC TYPE-EXAMINATION PROCEDURE - SHALL FORWARD TO THE COMMISSION THE DOCUMENTS GIVING THE DESCRIPTION OF THE TYPE OF EQUIPMENT AND THE DOCUMENTS SUPPORTING ITS REQUEST FOR DEROGATION , INCLUDING THE RESULTS OF ANY TESTS CARRIED OUT . THE COMMISSION SHALL SEND A COPY TO THE OTHER MEMBER STATES WHICH SHALL THEN HAVE A PERIOD OF FOUR MONTHS FROM THAT DATE TO AGREE OR DISAGREE WITH THE MEMBER STATE CONCERNED OR TO ASK THAT THE MATTER BE REFERRED TO THE COMMITTEE PROVIDED FOR IN ARTICLE 23 . A COPY OF EACH DOCUMENT SHALL BE SENT TO THE COMMISSION ; ALL CORRESPONDENCE SHALL BE CONFIDENTIAL ; ( B ) IF NO MEMBER STATE HAS DISAGREED OR ASKED THAT THE MATTER BE REFERRED TO THE COMMITTEE BEFORE THE END OF THE PERIOD LAID DOWN UNDER ( A ) , THE COMMISSION MAY CONVENE THE COMMITTEE OR AUTHORIZE THE MEMBER STATE TO GRANT OR APPROVE THE DEROGATION REQUESTED AND SHALL INFORM THE OTHER MEMBER STATES THEREOF ; ( C ) IF A MEMBER STATE HAS NOT REPLIED BY THE END OF THE STATUTORY PERIOD , IT SHALL BE REGARDED AS HAVING AGREED ; ( D ) OTHERWISE , THE COMMISSION SHALL ACT ON THE DEROGATION REQUEST AFTER HAVING RECEIVED THE OPINION OF THE COMMITTEE PROVIDED FOR UNDER ARTICLE 23 ; ( E ) THE RELEVANT DOCUMENTS SHALL BE SUBMITTED IN THE OFFICIAL LANGUAGE OR LANGUAGES OF THE COUNTRY OF DESTINATION OR , IN SPECIAL CASES , IN ANOTHER LANGUAGE ACCEPTABLE TO IT . 4 . IN THE CASE OF A CERTIFICATE ISSUED BY THE MANUFACTURER HIMSELF , IT SHALL BE POSSIBLE TO DEROGATE FROM THE DIRECTIVE , PURSUANT TO PARAGRAPH 1 , ONLY IF AN APPROVED BODY HAS CONFIRMED TO THE MANUFACTURER THAT THE DEROGATION PROPOSED DOES NOT REDUCE SAFETY . BEFORE GRANTING THE DEROGATION , THE APPROVED BODY SHALL INFORM THE OTHER APPROVED BODIES . SHOULD ONE OF THESE BODIES OBJECT WITHIN A PERIOD OF TWO MONTHS , THE MATTER SHALL BE PLACED BEFORE THE COMMISSION THROUGH A MEMBER STATE . THE COMMISSION SHALL TRY TO SETTLE THE DISPUTE . IF NECESSARY , IT SHALL CONVENE THE COMMITTEE PROVIDED FOR IN ARTICLE 23 AND SHALL TAKE A DECISION AFTER CONSULTING IT . CHAPTER VII ADAPTATION OF THE DIRECTIVES TO TECHNICAL PROGRESS ARTICLE 22 THE AMENDMENTS NECESSARY TO KEEP : - THE ANNEXES TO THIS DIRECTIVE AND - THE PROVISIONS OF THE SEPARATE DIRECTIVES , REFERRED TO IN ARTICLE 3 , WHICH WILL BE SPECIFICALLY INDICATED IN EACH OF THOSE DIRECTIVES , IN LINE WITH TECHNICAL PROGRESS SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 24 . ARTICLE 23 1 . A COMMITTEE ON THE ADAPTATION TO TECHNICAL PROGRESS OF THE DIRECTIVES CONCERNING THE ELIMINATION OF TECHNICAL BARRIERS TO TRADE IN CONSTRUCTION PLANT AND EQUIPMENT , HEREINAFTER CALLED " THE COMMITTEE " IS HEREBY SET UP ; IT SHALL CONSIST OF REPRESENTATIVES OF THE MEMBER STATES WITH A COMMISSION REPRESENTATIVE AS CHAIRMAN . 2 . THE COMMITTEE SHALL ADOPT ITS OWN RULES OF PROCEDURE . ARTICLE 24 1 . WHERE THE PROCEDURE LAID DOWN IN THIS ARTICLE IS INVOKED , THE MATTER SHALL BE REFERRED TO THE COMMITTEE BY ITS CHAIRMAN EITHER ON HIS OWN INITIATIVE OR AT THE REQUEST OF THE REPRESENTATIVE OF A MEMBER STATE . 2 . THE COMMISSION REPRESENTATIVE SHALL SUBMIT TO THE COMMITTEE A DRAFT OF THE MEASURES TO BE TAKEN . THE COMMITTEE SHALL DELIVER ITS OPINION ON THE DRAFT WITHIN A PERIOD TO BE FIXED BY THE CHAIRMAN IN ACCORDANCE WITH THE URGENCY OF THE QUESTION AT ISSUE . DECISIONS SHALL BE TAKEN BY A MAJORITY OF 45 VOTES , THE VOTES OF THE MEMBER STATES BEING WEIGHTED AS PROVIDED IN ARTICLE 148 ( 2 ) OF THE TREATY . THE CHAIRMAN SHALL NOT VOTE . 3 . ( A ) THE COMMISSION SHALL ADOPT THE PROPOSED MEASURES IF THEY ARE CONSISTENT WITH THE OPINION OF THE COMMITTEE . ( B ) IF THE PROPOSED MEASURES DO NOT CONFORM WITH THE OPINION OF THE COMMITTEE , OR IF NO OPINION IS DELIVERED , THE COMMISSION SHALL WITHOUT DELAY PROPOSE TO THE COUNCIL THE MEASURES TO BE ADOPTED . THE COUNCIL SHALL DECIDE BY A QUALIFIED MAJORITY . ( C ) IF WITHIN THREE MONTHS OF THE PROPOSAL BEING SUBMITTED TO IT , THE COUNCIL HAS NOT TAKEN ANY DECISION , THE PROPOSED MEASURES SHALL BE ADOPTED BY THE COMMISSION . CHAPTER VIII GENERAL AND FINAL PROVISIONS ARTICLE 25 ANY DECISION TAKEN BY A MEMBER STATE OR APPROVED BODY PURSUANT TO THIS DIRECTIVE AND THE SEPARATE DIRECTIVES TO REFUSE EEC TYPE-APPROVAL , EEC TYPE-EXAMINATION OR EEC VERIFICATION , TO SUSPEND OR TO WITHDRAW AN EEC TYPE-APPROVAL OR AN EEC TYPE-EXAMINATION CERTIFICATE OR TO PROHIBIT THE MARKETING , PLACING INTO SERVICE AND USE OF A TYPE OR ITEM OF EQUIPMENT SHALL STATE THE EXACT GROUNDS ON WHICH IT IS BASED . SUCH A DECISION SHALL BE NOTIFIED AS SOON AS POSSIBLE TO THE PARTY CONCERNED , WHO SHALL AT THE SAME TIME BE INFORMED OF THE REMEDIES AVAILABLE TO HIM UNDER THE LAWS IN FORCE IN THE MEMBER STATE IN QUESTION AND OF THE TIME LIMITS TO WHICH SUCH REMEDIES ARE SUBJECT . ARTICLE 26 1 . MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS AND ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN 18 MONTHS OF ITS NOTIFICATION ( 6 ) AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . MEMBER STATES SHALL ENSURE THAT THE TEXTS OF THE PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE ARE COMMUNICATED TO THE COMMISSION . ARTICLE 27 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 17 SEPTEMBER 1984 . FOR THE COUNCIL THE PRESIDENT P . BARRY ANNEX I EEC TYPE-APPROVAL AND EEC TYPE-EXAMINATION 1 . APPLICATION FOR EEC TYPE-APPROVAL OR EEC TYPE-EXAMINATION 1.1 . THE APPLICATION AND THE CORRESPONDENCE RELATING TO IT SHALL BE DRAWN UP IN AN OFFICIAL LANGUAGE OF THE STATE IN WHICH THE APPLICATION IS MADE IN ACCORDANCE WITH THE LAWS OF THAT STATE . THE MEMBER STATE OR THE APPROVED BODY HAS THE RIGHT TO REQUIRE THAT THE ANNEXED DOCUMENTS SHOULD ALSO BE DRAWN UP IN THAT SAME OFFICIAL LANGUAGE . 1.2 . THE APPLICATION SHALL CONTAIN THE FOLLOWING INFORMATION : - NAME AND ADDRESS OF THE MANUFACTURER OR FIRM , OF HIS OR ITS AUTHORIZED REPRESENTATIVE OR OF THE APPLICANT , AND THE PLACE OR PLACES OF MANUFACTURE OF THE EQUIPMENT , - CATEGORY OF THE EQUIPMENT , - INTENDED USE , - TECHNICAL CHARACTERISTICS , - TRADE NAME , IF ANY , OR TYPE . 1.3 . THE APPLICATION SHALL BE ACCOMPANIED BY TWO COPIES OF THE DOCUMENTS CONTAINING ALL THE INFORMATION PROVIDED FOR IN THE SEPARATE DIRECTIVE AND BY A STATEMENT CERTIFYING THAT NO OTHER APPLICATION HAS BEEN SUBMITTED FOR EEC TYPE-APPROVAL OR EEC TYPE-EXAMINATION FOR THE SAME EQUIPMENT . 2 . TESTS FOR EEC TYPE-APPROVAL OR EEC TYPE-EXAMINATION TESTS ON EQUIPMENT FOR EEC TYPE-APPROVAL OR EEC TYPE-EXAMINATION SHALL BE CARRIED OUT IN ACCORDANCE WITH THE REQUIREMENTS OF THE RELEVANT SEPARATE DIRECTIVE . A REPORT ON THE TESTS SHALL BE DRAWN UP IN ACCORDANCE WITH THE MODEL CONTAINED IN THE SEPARATE DIRECTIVE RELATING TO THE EQUIPMENT . 3 . EEC TYPE-APPROVAL OR EEC TYPE-EXAMINATION CERTIFICATE THE CERTIFICATE REFERRED TO IN ARTICLES 5 AND 10 , A MODEL OF WHICH IS SHOWN IN ANNEX III , SHALL INDICATE THE RESULTS OF THE TESTS ON THE EQUIPMENT AND SHALL STATE ANY CONDITIONS TO WHICH EEC TYPE-APPROVAL OR EEC TYPE-EXAMINATION MAY BE SUBJECT . IT SHALL BE ACCOMPANIED BY THE DESCRIPTIONS , DRAWINGS AND ANY PHOTOGRAPHS REQUIRED FOR EXACT IDENTIFICATION OF THE EQUIPMENT AND , WHERE NECESSARY , AN EXPLANATION OF HOW IT FUNCTIONS . 4 . PUBLICATION OF EEC TYPE-APPROVAL OR EEC TYPE-EXAMINATION 4.1 . THE COMMISSION SHALL ENSURE THAT RELEVANT EXTRACTS , AND IN PARTICULAR THE SPECIAL CONDITIONS , FROM EEC TYPE-APPROVAL OR EEC TYPE-EXAMINATION CERTIFICATES ARE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 4.2 . AT THE SAME TIME AS THE PARTY CONCERNED IS NOTIFIED , THE MEMBER STATE GRANTING EEC TYPE-APPROVAL SHALL SEND COPIES OF THE EEC TYPE-APPROVAL CERTIFICATE TO THE COMMISSION AND TO THE OTHER MEMBER STATES OR THE APPROVED BODY SHALL SEND COPIES OF THE EEC TYPE-EXAMINATION CERTIFICATE TO THE COMMISSION AND TO THE OTHER APPROVED BODIES . THE OTHER MEMBER STATES AND APPROVED BODIES MAY ALSO OBTAIN COPIES OF THE DEFINITIVE TECHNICAL FILE ON THE EQUIPMENT AND OF THE REPORTS ON THE EXAMINATIONS AND TESTS WHICH IT HAS UNDERGONE . THE COMMISSION , THE MEMBER STATES AND THE APPROVED BODIES WHICH RECEIVE COPIES OF THE DEFINITIVE TECHNICAL DOCUMENTS SHALL ENSURE THAT INDUSTRIAL PROPERTY RIGHTS ARE RESPECTED AND PROFESSIONAL SECRECY OBSERVED . 4.3 . WITHDRAWAL OF EEC TYPE-APPROVAL OR OF AN EEC TYPE-EXAMINATION CERTIFICATE SHALL BE PUBLISHED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN 4.1 AND 4.2 . 4.4 . A MEMBER STATE WHICH REFUSES EEC TYPE-APPROVAL SHALL INFORM THE COMMISSION AND THE OTHER MEMBER STATES ACCORDINGLY AND AN APPROVED BODY WHICH REFUSES AN EEC TYPE-EXAMINATION CERTIFICATE SHALL INFORM THE COMMISSION AND THE OTHER APPROVED BODIES . ANNEX II MINIMUM CRITERIA TO BE TAKEN INTO ACCOUNT BY MEMBER STATES WHEN APPOINTING APPROVED BODIES 1 . THE BODIES RESPONSIBLE FOR EXAMINING EQUIPMENT SHALL HAVE AT THEIR DISPOSAL A SUFFICIENT NUMBER OF QUALIFIED STAFF AND POSSESS THE NECESSARY MEANS FOR THEM TO PERFORM PROPERLY THE TECHNICAL AND ADMINISTRATIVE TASKS AND HAVE ACCESS TO THE EQUIPMENT REQUIRED FOR ANY SPECIAL EXAMINATIONS PROVIDED FOR IN THE SEPARATE DIRECTIVES . 2 . THE BODY , ITS DIRECTOR AND ITS STAFF MAY BE NEITHER THE DESIGNER , MANUFACTURER , SUPPLIER OR INSTALLER OF THE EQUIPMENT NOR THE AUTHORIZED REPRESENTATIVE OF ANY OF THOSE PARTIES . THEY MAY BECOME INVOLVED NEITHER DIRECTLY NOR AS AUTHORIZED REPRESENTATIVES IN THE DESIGN , CONSTRUCTION , MARKETING AND MAINTENANCE OF SUCH APPLIANCES OR IN REPRESENTATIONAL ACTIVITIES RELATING TO THEM . THIS DOES NOT PRECLUDE THE POSSIBILITY OF EXCHANGES OF TECHNICAL INFORMATION BETWEEN THE MANUFACTURER AND THE BODY . 3 . THE STAFF RESPONSIBLE FOR EXAMINING EQUIPMENT WITH A VIEW TO THE ISSUE OF EEC TYPE-EXAMINATION CERTIFICATES SHALL CARRY OUT THESE TASKS WITH THE HIGHEST DEGREE OF INTEGRITY AND TECHNICAL COMPETENCE AND SHALL BE FREE FROM ALL PRESSURES AND INDUCEMENTS , PARTICULARLY FINANCIAL , WHICH MIGHT INFLUENCE THEIR JUDGEMENT OR THE RESULTS OF THEIR WORK , ESPECIALLY FROM PERSONS OR GROUPS OF PERSONS WITH AN INTEREST IN THE RESULTS OF EXAMINATIONS . 4 . THE STAFF RESPONSIBLE FOR CARRYING OUT EXAMINATIONS SHALL HAVE : - SOUND TECHNICAL AND PROFESSIONAL TRAINING , - SATISFACTORY KNOWLEDGE OF THE REQUIREMENTS OF THE EXAMINATIONS THEY CARRY OUT AND ADEQUATE PRACTICAL EXPERIENCE OF SUCH WORK , - THE NECESSARY ABILITY TO PREPARE THE RECORDS AND REPORTS INCORPORATING THE RESULTS OF THE WORK CARRIED OUT . 5 . THE IMPARTIALITY OF EXAMINING STAFF SHALL BE GUARANTEED . THEIR REMUNERATION SHALL DEPEND ON NEITHER THE NUMBER OF EXAMINATIONS CARRIED OUT NOR THE RESULTS OBTAINED . 6 . THE BODY SHALL BE COVERED BY THIRD PARTY INSURANCE UNLESS SUCH LIABILITY IS ASSUMED BY THE STATE IN ACCORDANCE WITH NATIONAL LAW . 7 . STAFF OF THE BODY SHALL BE BOUND BY PROFESSIONAL SECRECY REGARDING EVERYTHING LEARNT BY IT IN THE EXERCISE OF ITS DUTIES ( SAVE WITH REGARD TO THE COMPETENT ADMINISTRATIVE AUTHORITIES OF THE STATE WHICH APPOINTED IT ) UNDER THIS AND SEPARATE DIRECTIVES OR UNDER ANY PROVISION OF NATIONAL LAW GIVING EFFECT TO THEM . ANNEX III MODEL EEC TYPE-APPROVAL OR EEC TYPE-EXAMINATION CERTIFICATE FOR CONSTRUCTION PLANT AND EQUIPMENT COMPETENT ADMINISTRATION OR APPROVED BODY ( 1 ) NOTIFICATION OF EEC TYPE-APPROVAL/EEC TYPE-EXAMINATION IN RESPECT OF THE HARMONIZED REQUIREMENTS EEC TYPE-APPROVAL/EEC TYPE-EXAMINATION NO ( 1 ) 1 . CATEGORY , MAKE AND TYPE OR TRADE NAME 2 . NAME AND ADDRESS OF MANUFACTURER 3 . NAME AND ADDRESS OF CERTIFICATE HOLDER 4 . DATE OF SUBMISSION FOR EEC TYPE-APPROVAL/EEC TYPE-EXAMINATION ( 1 ) 5 . CERTIFICATE ISSUED ON THE BASIS OF THE FOLLOWING REQUIREMENTS 6 . TEST LABORATORY 7 . DATE AND NUMBER OF LABORATORY REPORT 8 . DATE OF GRANTING OF EEC TYPE-APPROVAL/EEC TYPE-EXAMINATION ( 1 ) 9 . THE FOLLOWING DOCUMENTS BEARING THE EEC TYPE-APPROVAL/EEC TYPE-EXAMINATION NUMBER SHOWN ABOVE ARE ANNEXED TO THIS CERTIFICATE ( 1 ) 10 . ANY ADDITIONAL INFORMATION PLACE ( DATE ) ( SIGNATURE ) ( 1 ) DELETE AS APPROPRIATE ANNEX IV EEC CERTIFICATE OF CONFORMITY IN RESPECT OF TYPE-APPROVED OR TYPE-EXAMINED CONSTRUCTION PLANT AND EQUIPMENT I , THE UNDERSIGNED , ( SURNAME AND FIRST NAMES ) HEREBY CERTIFY THAT THE CONSTRUCTION EQUIPMENT SPECIFIED HEREUNDER 1 . CATEGORY 2 . MAKE 3 . TYPE 4 . TYPE SERIAL NUMBER OF EQUIPMENT 5 . TYPE SERIAL NUMBER OF CHASSIS IF DIFFERENT FROM THAT OF THE EQUIPMENT 6 . YEAR OF MANUFACTURE HAS BEEN MANUFACTURED IN CONFORMITY WITH - EEC TYPE-APPROVAL ( 1 ) - EEC TYPE-EXAMINATION ( 1 ) AS SHOWN IN THE TABLE BELOW SEPARATE DIRECTIVES * IN THE CASE OF EEC TYPE-APPROVAL ( 1 ) * IN THE CASE OF EEC TYPE-EXAMINATION ( 1 ) * NO * DATE * MEMBER STATE * NO * DATE * APPROVED BODY 7 . SPECIAL PROVISIONS DONE AT ( DATE ) ( SIGNATURE ) ( POSITION ) ( 1 ) DELETE AS APPROPRIATE .